Case 1:21-cr-00046-ERK Document 43 Filed 02/17/21 Page 1 of 4 PageID #: 328
 Case 1:21-cr-00046-ERK Document 43 Filed 02/17/21 Page 2 of 4 PageID #: 329

Afrasiabi, Pro Se

From: Deirdre Vondornum <Deirdre_Vondornum@fd.org>
Sent: Tuesday, February 16, 2021 1:53 AM
To: m.travanchi@mfa.gov.ir; jzarif@gmail.com
Cc: kavehafrasiabi
Subject: Email on Behalf of Dr. Kaveh Afrasiabi




Dear Foreign Minister Javad Zarif and Ambassador Ravanchi:

My name is Deirdre von Dornum, and I am the standby counsel for Dr. Kaveh Afrasiabi,
appointed by federal judge Edward R. Korman in the case of United States versus Afrasiabi,
pending in the US District Court for the Eastern District of New York.



I write this letter at the request of Dr. Afrasiabi, who is for the moment representing himself and
who has pleaded not guilty. Dr. Afrasiabi has denied the government's allegations regarding
certain phone calls and emails attributed to him, citing evidence of prior hackings of his email
and his cell phone.



In light of his long track record as an international affairs consultant for the Mission of Islamic
Republic of Iran since 2007, Dr. Afrasiabi requests the following:

(1) to continue his consulting role and to receive the exact same benefits as in the past -- any
interruption simply reinforces the US government's claim that Dr. Afrasiabi was involved in an
unlawful act by consulting for the Mission of Islamic Republic of Iran;



(b) for you to file a complaint with the UN Secretary General and to bring to his attention Dr.
Afrasiabi's extensive contributions to UN causes, such as assisting Mr. Giandomenico Picco,
the Special Representative on Dialogue Among Civilizations, interviewing President Khatami
on Dialogue for UN Chronicle, authoring a book on UN Management Reform that contains
interviews with several UN high officials including the Undersecretary for Peacekeeping
Operations, initiating an NGO, Global Interfaith Peace, and "UN & the World" on social media.
Dr. Afrasiabi also wishes to remind the UN that he was the chairman of World Youth Festival
on Dialogue Among Civilizations in Vilnius, Lithuania, and has participated in a number of NPT
review conferences as an expert on nuclear affairs.




                                              2
     Case 1:21-cr-00046-ERK Document 43 Filed 02/17/21 Page 3 of 4 PageID #: 330

    (c) for you to provide documentation that the Iran mission is entitled under UN rules to seek
    outside consultants for its international affairs and, therefore, the present charges against
    Dr. Afrasiabi violate the United States' agreement with UN.



    In conclusion, Dr. Afrasiabi after spending approximately one week in prison, is presently
    under house arrest and the court has scheduled a status hearing for the end of April, 2021.



    Dr. Afrasiabi intends to contact the legal department of Iran interest section in Washington,
    D.C., in the near future regarding the legal aspect of his situation.



    Please feel free to contact me by phone or email. Dr. Afrasiabi's condition of release is that he
    can contact the Iranian officials only in the presence of the standby counsel. I have copied Dr.
    Afrasiabi here, but please do not reach out to him directly, or it will violate the Court's Order.



    With gratitude,

    Deirdre D. von Dornum




    Deirdre D. von Dornum

    (she, her)

    Attorney-in-Charge | EDNY

    Federal Defenders of New York

    deirdre vondornum@fd.org



       o
       o
       o
       o






                                                 3
Case 1:21-cr-00046-ERK Document 43 Filed 02/17/21 Page 4 of 4 PageID #: 331
